Citation Nr: 9920696	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  94-33 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
chest injury.

2.  Entitlement to a rating in excess of 20 percent for 
piriformis muscle syndrome with hip pain.

3.  Entitlement to a rating in excess of 30 percent for 
Crohn's disease with duodenal erosions and cholecystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to September 1993.

This matter arises from a May 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle Washington.  The veteran subsequently relocated and 
his file was transferred to the St. Louis, Missouri RO in 
October 1995.  The case was then referred to the Board of 
Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  There is no medical evidence of a diagnosed disability of 
the veteran's chest as a result of injury during service.

2.  The veteran's piriformis muscle syndrome is productive of 
no more than moderate impairment as characterized by 
tenderness with maximum flexion of the left hip without 
limitation of range of motion.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a chest injury is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for a disability rating in excess 
of 20 percent for pyriform muscle syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of a Chest Injury

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, before proceeding to review the merits of the 
claims, the Board must first evaluate whether the veteran has 
crossed the threshold of establishing a well-grounded claim 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a).  To satisfy the 
burden of establishing a well-grounded service connection 
claim, there must be: a medical diagnosis of a current 
disability; evidence of an incurrence or aggravation of a 
disease or injury in service, as shown through medical or, in 
certain circumstances, lay evidence; and medical evidence of 
a nexus between the in-service injury or disease and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence showing that 
the claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals, (Court)) has indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In the instant case, the veteran maintains that he sustained 
disabling injuries when a vehicle transmission fell on his 
chest in June 1973.  The Board does not dispute that the 
injury occurred; it is documented in the service medical 
records.  However, there is no current medical diagnosis of 
any residual chest disability related to the injury during 
service.  The service medical records show no complaints or 
clinical findings with respect to the veteran's chest.  
Indeed, the medical evaluation on the day of the original 
injury in June 1973, noted only a small laceration to the 
hand.  Complaints of low back pain were evaluated two days 
later and the diagnosis was paravertebral muscle spasm.  The 
veteran had full range of motion of his back with no 
tenderness to palpation and no ecchymosis.  There were no 
complaints associated with his chest.  

The Board notes that while the service medical records are 
replete with the veteran's complaints of low back pain and 
hip pain at various times throughout his twenty year military 
career, the diagnoses were limited to chronic low back pain, 
and an apparently inaccurate diagnosis of degenerative joint 
disease of the hips.  A November 1988 X-ray of the 
lumbosacral spine revealed no evidence of pathology and the 
veteran's August 1992 retirement physical evaluation noted a 
diagnosis of musculoskeletal low back pain.  Moreover, the 
veteran's back pain has been determined to be a symptom of 
piriformis muscle syndrome which has been previously service-
connected.  There is no medical evidence of any diagnosed 
chest disability as a residual of the injury during service.  
Indeed, the VA examination reports of November 1993 and 
December 1997 indicated normal cardiovascular and chest 
examinations.  Despite the veteran's testimony that he has 
pain in the sternal area on occasion, there is no medical 
diagnosis related to his chest.  As a layperson, the veteran 
can certainly offer testimony regarding his symptoms, but he 
is not competent to offer a medical diagnosis or determine 
the etiology of a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, as there is no medical diagnosis of residual 
disability from a chest injury sustained during service, the 
claim must be denied as not well grounded.  

The Board notes that it is aware of no circumstances in this 
matter which would constitute notice to the VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the claim for service 
connection denied herein.  See McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  

In addition, by this decision, the Board is informing the 
veteran that medical evidence of causation is required to 
render his claim well-grounded.  38 U.S.C.A. § 5103(a); 
Robinette v. Brown, 8 Vet.App. 69 (1995).

II.  Rating in Excess of 20 Percent for Pyriform Muscle 
Syndrome

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  After reviewing the 
claims file, the Board further finds that the duty to assist 
the veteran has been met and that the record as it stands 
allows for an equitable determination of the veteran's 
appeal.  38 U.S.C.A. § 5107(a). 

The Board also notes that, as this is an appeal from an 
initial grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, in 
accordance with a recent decision from the Court, since this 
claimant timely perfected his appeal of an initial 
evaluation, appellate review must consider the applicability 
of "staged ratings" based upon the facts found during the 
time period in question.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board must look to whether an evaluation 
in excess of 10 percent is warranted from the effective date 
of the allowance.  Id. 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7.

Service medical records reveal an extensive history of 
complaints related to low back and hip pain beginning in 
1973.  The veteran was treated on various occasions through 
1992 for complaints of chronic low back and hip pain.  He had 
been variously diagnosed as having paravertebral muscle 
spasm, low back strain, and degenerative joint disease of the 
hips.  All of the X-rays during service were negative for 
evidence of arthritis of the spine and no pathology was 
visualized.  

During a November 1992 VA examination of the musculoskeletal 
system, the veteran was noted to have full range of motion of 
his lumbar spine and upper and lower extremities, including 
his hips.  However, when placed in a supine position, he had 
a positive finding bilaterally for piriformis muscle 
syndrome.  There were no abnormalities of the muscles of the 
back and the dorsal curving of the lumbar spine was seen with 
forward bending.  There was no visible deformity of the 
lumbar spine.  Motor strength was normal and the neurological 
evaluation was negative.  The examiner reported a diagnosis 
of piriformis muscle syndrome, noting that there was no 
evidence of degenerative joint disease of the hips.  

The veteran was granted service connection for piriformis 
muscle syndrome effective October 1993.  He was assigned a 
noncompensable rating which was increased to 20 percent in 
June 1995, effective from the October 1993 date of the 
original award of service connection.  The 20 percent rating 
was assigned subsequent to a December 1994 RO hearing.  
During his hearing, the veteran testified that he had 
problems with walking and getting into a comfortable position 
for sleeping.  He stated that the pain in his low back and 
hips was constant with exacerbations that sometimes kept him 
in bed.  He would be bedridden for two to three days up to 
three times a month.  He reported that the pain extended to 
his upper back, between the shoulder blades and went all the 
way inside his buttocks, but not down his legs.  He testified 
that he was seeing a physical therapist and had been given a 
TENS unit for the pain, which was not always relieved by 
medication.  

VA outpatient records covering the period from September 1994 
to April 1995 show continued treatment for complaints of back 
and hip pain.  A clinical observation of tenderness in the 
upper portion of the lumbar spine was noted in October 1994, 
and tenderness in the buttock area was noted on a December 
1994 treatment report.

A December 1997 VA examination report noted the veteran's 
complaints of increased pain in his joints with flare-ups of 
his Crohn's disease.  He reported that his hips throbbed 
constantly, worsening with an increase in activity.  A 
physical examination revealed normal range of motion of the 
hips with mild pain and tenderness of the piriformis muscle 
with maximal flexion.  There was no edema, effusion, 
instability or weakness of the joints.  Examination of the 
muscles noted no history of muscle injury and normal muscle 
strength.  The veteran reported intermittent pain in his left 
hip, but denied any fatigue or inability to move the joint 
through a full range of motion.  There was no evidence of 
neurological abnormality.  The examiner reported a diagnosis 
of piriformis muscle syndrome with hip pain.  He noted that 
the bilateral hip pain was likely due to polyarthralgia 
related to the veteran's Crohn's disease, as the only 
positive finding was mild tenderness over the piriformis 
muscle with maximum flexion of the left hip.  The examiner 
stated that the condition caused mild disability.  There were 
no complaints or clinical findings noted with regard to the 
veteran's low back.

The veteran's piriformis muscle syndrome is evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5293, 
which refers to intervertebral disc syndrome, by analogy.  
When an unlisted condition, such as piriformis muscle 
syndrome, is encountered, it is permissible to rate under a 
closely related disease or injury.  See 38 C.F.R. § 4.20 
(1998).    

According to Diagnostic Code 5293, a 20 percent rating is 
assigned for moderate impairment characterized by recurring 
attacks of symptomatology.  A 40 percent rating is assigned 
for severe impairment characterized by recurring attacks with 
intermittent relief.  A 60 percent rating is assigned for 
pronounced impairment as characterized by persistent symptoms 
compatible with sciatic neuropathy with pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of disease, with little 
intermittent relief.  

As the evidence of record demonstrates, the veteran's 
piriformis muscle syndrome is currently characterized by 
objective evidence of tenderness with maximum flexion of the 
hip indicating no more than moderate impairment.  There is no 
medical evidence to show that he has little intermittent 
relief and no indication of persistent symptoms accompanied 
by neurologic pathology.  Indeed, the examiner reported that 
the disability was mild.  He further stated that the 
veteran's generalized complaints of joint pain were related 
to flare-ups of his Crohn's disease (which is service-
connected) and not a result of the piriformis muscle 
syndrome.  

With regard to a staged rating at any time during the period 
in question, the Board also finds that the evidence does not 
show that the symptoms of the veteran's piriformis muscle 
syndrome were at any time indicative of more than moderate 
impairment.  While the veteran testified that he was 
sometimes bedridden due to hip and back pain, the VA 
outpatient records document only that the veteran was 
referred to physical therapy and prescribed a TENS unit in 
January 1995 to help control pain.  There is no indication in 
the record that at any time the veteran's symptoms were of 
such severity that he had little relief.  Rather, the 
testimony of the veteran, and the medical records, reveal 
that he has had exacerbation of pain related to his Crohn's 
disease but that the piriformis muscle syndrome had been 
stable and had not caused any interference with his 
employment.  

As the medical evidence of record applicable to the time 
period in question has not shown any limitation of motion of 
the veteran's hips and lumbar spine, the diagnostic codes 
governing range of motion are not for consideration.   

Accordingly, the Board concludes that the preponderance of 
the evidence is against a disability evaluation in excess of 
20 percent for piriformis muscle syndrome at any time from 
the original grant of service connection effective October 1, 
1993, to the present.  It follows that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise permit a favorable resolution of the 
veteran's claim.  38 U.S.C.A. § 5107(b).   


ORDER

Entitlement to service connection for residuals of a chest 
injury is denied.

Entitlement to a rating in excess of 20 percent for 
piriformis muscle syndrome with hip pain is denied.


REMAND

After a preliminary review of the record with respect to the 
veteran's claim for a higher rating for Crohn's disease, the 
Board is of the opinion that further development is 
necessary.  The current VA examination report of December 
1997 indicates that the veteran was hospitalized for 
treatment of his Crohn's disease in 1996, and those records 
are not associated with the claims file.  While the current 
VA examination is sufficient for the present level of 
disability, the veteran is eligible for separate ratings 
during separate time periods under evaluation as this is an 
appeal from an initial rating.  See Fenderson, supra.  
Accordingly, as the severity of the veteran's disability 
prior to, and during his hospitalization of 1996 is unclear, 
the RO must obtain the requisite medical records.  

Therefore, in view of the foregoing, this case is REMANDED to 
the RO for the following action:

1.  The RO should obtain the name and 
address of the hospital where the veteran 
was treated for Crohn's disease in 1996, 
as well as the names and address of 
individual care providers if not 
associated with VA.  After securing the 
necessary release, the RO should obtain 
these records.  The RO should also ensure 
that all of the recent VA medical 
treatment records for Crohn's disease and 
related disabilities are associated with 
the claims file.

2.  When the pertinent records have been 
made available, the RO should review the 
veteran's claim pursuant to the 
appropriate diagnostic criteria and 
pursuant to the Court's mandate in 
Fenderson v. West 12 Vet. App. 119(1999).   

3.  Should the claim referenced above 
continue to be denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond to the supplemental statement 
of the case before the record is returned 
to the Board for further review. 

The purpose of this REMAND is to comply with due process 
requirements and to obtain clarifying medical information and 
the Board does not intimate any opinion as to the merits of 
the appeal.  The veteran is free to submit to the RO any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he receives further notice.  



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals


 

